DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group I (claims 1-6) in the reply filed on August 12, 2022 is acknowledged. 

Claims 7-9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on August 12, 2022.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “drying the water-repellent fabric while increasing a temperature from 100 °C to 150 °C...” is indefinite because the scope of “the water-repellent fabric” is unclear whether the water-repellent fabric is before applying a polyurethane-base moisture-permeable coating liquid or after. For the purpose of the compact prosecution, the phase of “drying the water-repellent fabric while increasing a temperature from 100 °C to 150 °C” is interpreted as either the water-repellent fabric is before or after applying a polyurethane-base moisture-permeable coating liquid.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 the limitation “water vapor permeability of 10,000 g/m2/24 hours or more…” is not further limited the water vapor permeability of 40,000 b/m2/24 hours or more.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2015165056A) (Tamura) in view of Gotou et al. (US 2019/0375897) (Gotou) and Koide et al. (JP 2004256800A) (Koide).
Regarding claim 1, Tamura teaches a method for manufacturing a water-repellent fabric comprising: preparing a water-repellent fabric by: impregnating a fabric (such as polyester or nylon raw fabric as disclosed by Applicant in claim 3) with a non-fluorine-based water repellents composition containing a non-fluorinated water repellent and a cross-linking agent such as polyisocyante compound, and dry at heat curing at 180 °C (Abstract, [0014], [0021], [0022]), the fabric shows a water repellency degree of Class 4th grade or higher as preferably (Abstract, [0014]).   Tamura does not explicitly teach the isocyanate is a blocked isocyanate or the presence of a polyurethane-based moisture-permeable coating liquid having a water vapor permeability of 40,000 g/m2/24 hours or more as determined by JIS L 1099:2012, Method B-1 (Potassium acetate test). 
However, an analogous art, Gotou teaches a method for producing water repellent fiber product applying a water repellent agent composition comprising non-fluorine water repellent and a blocked polyisocyanate to increase durable water repellency property (Abstract, [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a blocked polyisocyanate to the method in Tamura, because Gotou disclosed the use of a blocked polyisocyanate to increase durable water repellency property (Abstract, [0046]). Tamura in view of Gotou do not explicitly teach the presence of a polyurethane-based moisture-permeable coating liquid having a water vapor permeability of 40,000 g/m2/24 hours or more as determined by JIS L 1099:2012, Method B-1 (Potassium acetate test). 
However, an analogous art, Koide teaches a method for treating a base material such as fiber ([0038]) to produce a moisture-permeable waterproof composite material ([0039]), comprising applying a polyurethane-based moisture-permeable coating liquid to the material for example ([0027]), and then drying at heat treatment for example at 140°C ([0102], [0106]) to product the substrate has moisture permeability according to JIS L-1099 and the potassium acetate method (B-1 method), 80,000 g/m2/24h for example, when applied to a raw fabric and dried while increasing a temperature at 140°C for example ([0039], [0103], [0106], [0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a moisture-permeable waterproof composite material to the method in Tamura in view of Gotou, because Koide disclosed the use of moisture-permeating waterproofing film containing polyurethane with low environmental load having both moisture permeability and film strength (Abstract).
Regarding claim 2, Tamura in view of Gotou teach a method as disclosed above.  Tamura in view of Gotou do not explicitly teach the presence of a polyurethane-based moisture-permeable coating liquid having a water vapor permeability of 10,000 g/m2/24 hours or more as determined by JIS L 1099:2012, Method B-1 (Potassium acetate test). However, an analogous art, Koide teaches a method for treating a base material such as fiber ([0038]) to produce a moisture-permeable waterproof composite material ([0039]), comprising applying a polyurethane-based moisture-permeable coating liquid to the material for example ([0027]), and then drying at heat treatment for example at 140°C ([0102], [0106]) to product the substrate has moisture permeability according to JIS L-1099 and the potassium acetate method (B-1 method), 80,000 g/m2/24h for example, when applied to a raw fabric and dried while increasing a temperature at 140°C for example ([0039], [0103], [0106], [0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a moisture-permeable waterproof composite material to the method in Tamura in view of Gotou, because Koide disclosed the use of moisture-permeating waterproofing film containing polyurethane with low environmental load having both moisture permeability and film strength (Abstract).
Regarding claim 3, Tamura teaches wherein the fiber is polyester fiber for example ([0014]).
Regarding claim 6, Tamura in view of Gotou teach a method as disclosed above.  Tamura in view of Gotou do not explicitly teach the presence of a polyurethane-based moisture-permeable coating liquid. However, an analogous art, Koide teaches a method for treating a base material such as fiber ([0038]) to produce a moisture-permeable waterproof composite material ([0039]), comprising applying a polyurethane-based moisture-permeable coating liquid to the material for example, comprising polyester polyurethane, diphenylmethane diisocyanate, water and solvent ([0027], [0046], [0052], [0101]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a moisture-permeable waterproof composite material to the method in Tamura in view of Gotou, because Koide disclosed the use of moisture-permeating waterproofing film containing polyurethane with low environmental load having both moisture permeability and film strength (Abstract).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2015165056A) (Tamura) in view of Gotou et al. (US 2019/0375897) (Gotou) and Koide et al. (JP 2004256800A) (Koide) as applied to claims 1-3 and 6, and further in view of Nobumasa et al. (JP2017145521 A) (Nobumasa).
Regarding claim 4, Tamura in view of Gotou and Koide teach a method as disclosed above.  Tamura in view of Gotou and Koide do not explicitly teach the non-fluorinated water repellent contains a polymer having a unit represented by Chemical Formula 1. However, an analogous art, Nobumasa teaches a method for manufacturing a water repellent fabric (Abstract), comprising applying a water repellent such as XF-5001 manufactured by Daikin Industries, Ltd.) 5% (reads on the claim non-fluorinated water repellent claimed as admitted by Applicant Example 1 water repellent (XF-5001 manufactured by Daikin Industries, Ltd.) on page 21), organic solvent and water ([Example 5, [0128]-[0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the water repellent to the method in Tamura in view of Gotou and Koide, because Nobumasa disclosed the use of the water repellent to provide a water repellent fabric having excellent water repellency of tensile strength (Abstract).
Regarding claim 5, Tamura teaches wherein In a treatment liquid obtained by being diluted with water such that the content of the amino-modified silicone dispersion liquid obtained in Preparation Example A1 would be 0.6% by mass, the content of the silicone resin dispersion liquid obtained in Preparation Example B1 would be 1.4% by mass, the content of the polyfunctional isocyanate compound dispersion liquid obtained in Preparation Example C1 would be 1.0% by mass ([0176]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717